Salinger, J.
(dissenting), I. After the first trial of this cause, a reversal ensued. There was a second trial. In the course of cross-examination of the person whose injuries were the basis of the suit, it was made to appear that his injuries occurred while he was engaged in interstate commerce. Thereupon, defendant moved a directed verdict, on the ground of variance, because the petition charged the injury occurred while said person was engaged in intrastate commerce. At the same time, plaintiff moved that this evidence be stricken out. Both motions were overruled. On verdict’s being returned for plaintiff, a motion in the nature of one for new trial was made and sustained. The ruling pointed out there was a variance, with said cross-examination in, and that it could be availed of without pleading. The third trial ensued. There was an attempt to repeat said cross-examination. The testimony in chief was, in substance, that the person injured was injured while hauling a train from Albia to Marshalltown. The cross-examination attempted to show that, while this was so, these two Iowa towns were but a part of the train’s journey, and that it was run between these two points in going from St. Louis to Albert Lea. The cross-examination was not permitted, on the ground that defendant could not show the injury occurred in interstate commerce, because it had not so pleaded. Thereupon, defendant tendered an amendment to answer, alleging that plaintiff should not recover, because his petition charged injury to intrastate commerce, when in truth it occurred in interstate commerce. A motion to strike this pleading was sustained, in effect, because it came too late.
It will not be denied the plea was a material one. The Supreme Court of the United States has bindingly settled *1213that, where one declares as this plaintiff did, he fails as for a fatal variance if it appear he was injured in interstate commerce. We all agree that to strike amendments is the exception. We all agree that, none the less, the striking is a matter of discretion. It is true we have decided that the exercise of such discretion will not be interfered with where issues, are changed after plaintiff has rested, “no excuse for the delay appearing.” Presently, I shall show why I disagree with "the holding of the majority that, in this case, “no good reason appears for not filing” earlier than was done. When all is said, it is, after all, indisputable that the discretion is a judicial one. It remains to be seen whether striking this amendment can be defended as being a judicial exercise of discretion.
In effect, striking a pleading for being late is a ruling that the pleader is guilty of prejudicial laches; that he failed in some duty owing to the other party, or to the cause of justice. The striking is never a discretion exercised judicially, unless the party offering amendment is thus guilty: He must not prejudice justice. He must not ■ use a masked battery to surprise his adversary. How did the pleading here offend in either way? In what duty did defendant fail?
In Hinkle v. Davenport, 38 Iowa 355, it is pointed out that counsel on one side purposely refrained, during the trial, from making suggestions in any form that the action could not ]je maintained in the form in which it was originally commenced, and that, indeed, counsel seemed carefully to have avoided raising any question which' might create a doubt in the minds of opposing counsel of the propriety of uniting two parties plaintiff in an action for slander. It seems that the court, on its own motion, suggested that it would instruct against the plaintiff because of this misjoinder, and the complaint was made here that, in making the suggestions, the court went beyond its legi*1214tímate province. Let it be added we suggest, in the Emkle case, that, because the question of practice was a novel and difficult one, the counsel for plaintiff seemed not to have discovered the fact that it existed, which differentiates the case before us, in that in it, counsel for plaintiff, of course, knew claim had been made that their case must fall unless their petition was so amended as that certain proof did not create a fatal variance. As to practitioners who did not know what was threatening, we said, in the Emkle case:
“The law allows a party to avail himself of the mistakes of his opponent, but neither law nor morals allows him to complain because mistakes are discovered.”
There was no laches here, and no breach of duty, unless defendant was the guardian of the plaintiff. Both parties knew the injury had been sustained in the course of interstate commerce. If there was ever a moment when it became the duty of the defendant to plead that fact, there was not a moment when plaintiff was not at liberty to amend his petition in accordance with the known truth. I cannot conceive when it became the duty of the defendant to advise plaintiff that the latter ought to plead what he knew to be the truth. If it had no such duty, it should not be penalized for failing so to advise. In view of what had occurred at one of the trials, it cannot seriously be claimed that filing the amendment was a surprise to the plaintiff. He had been fully advised, in open court, that defendant took the position it should have a verdict because the proof varied from the petition as it stood. Certainly, it wa's in the interest of justice to point out that the petition stated what was untrue.
No estoppel should be based on the fact that defendant failed to tell plaintiff that, if plaintiff told the truth, he would fail to prove his case. Plaintiff might plead as he pleased, but at the peril of being told, at any time, what he knew all the time: to wit, that he had seen fit to plead a *1215case which could be proved only by suppressing part of the truth.
Surely, the striking cannot be justified merely by the fact that it was tendered after reversal and remand. We have reversed for disallowing amendments tendered then. Jones v. Clark, 31 Iowa 497. And we held, in In re Estate of Oldfield, 175 Iowa 118, 119, that an amendment raising new issues may be allowed after remand.
The. last pronouncement on the subject in this court is Cottong v. Zybell, 179 Iowa 1184. He who speaks for the majority here spoke for the court in that case. It is a reversal for refusing to allow the plaintiff, after motion to direct verdict against him had been made, to avoid a fatal variance by changing his petition from one on contract for labor to one on quantum meruit. If it be reversible error to refuse letting the moving party so change his petition, it is difficult to understand why it is not reversible error to strike an amendment by a defendant, involving, in effect, no more than denying allegation in petition that injuries had been sustained in the course of intrastate traffic. If, in this case, there be no excuse for not sooner tendering this amendment to answer, there was less excuse in the Zybell case, where the late pleading was an amendment of the petition.
I agree that the refusal of the Supreme Court of the United States to review Bradbury v. Chicago, R. I. & P. R. Co., 149 Iowa 51, works that that court will not interfere with us, whether striking this amendment is right or wrong. But that should have no bearing on our deciding whether it was right or wrong to strike the amendment.
II. The reasoning underlying the refusal of the Supreme Court to review the Bradbury case is well stated in the majority opinion to be that, on mere rules of procedure, the decision of the state court will- be held to be binding, “when it is clear that such decision is not rendered in a *1216spirit of evasion, for the object of defeating the claim of Federal right.” But whatever may be done with review of a decision on mere matter of procedure, I am very sure Federal review will lie where the enforcement of a right given by Federal law is blocked by an arbitrary refusal to show, on cross-examination, that the Federal right is involved. Such refusal' of such cross-examination is not applying a mere rule of state procedure. In my opinion, that the Supreme Court off the United States will not review the striking off of a pleading, has no tendency to prove that refusal to allow cross-examination will not be reviewed. I think the effect of the rule established in this jurisdiction by the Bradbury case is that, if the plaintiff persists in a false claim that he suffered injury while engaged in intrastate commerce, that then direct evidence to contradict this claim may not be put in without apt pleading. But it is quite elementary that cross-examination will often be permitted in order to prove what might not be permitted to be proved by direct affirmative evidence. See State v. Brooks, 181 Iowa 874. What is proper cross-examination does not depend upon pleading by the cross-examiner. It depends on the pleadings of the party whose witness is being cross-examined, and upon the testimony to which the cross-examination is addressed. If it were otherwise, a litigant would have no right to impeach a witness without" first pleading that such witness was unworthy of belief. Keeping in mind these quite elementary propositions, we reach whether the cross-examination refused here was proper. The plaintiff had pleaded that he wás injured while operating between two points both in Iowa. This can have been done for one purpose only: and that, to assert he had the right to try his case under Iowa law, and was relieved from any of the provisions of the Federal Employers’ Liability Act. It is conceded that, if he failed to prove this allegation, he must' go out of court. To save his case, and prove his allegation, *1217he testified to what proved his allegation. If this were not challenged, there was an end. The effect of the majority opinion is that defendant had no right to challenge it, and that, when it was testified to for the plaintiff that his allegation of having been injured in the course of intrastate employment was true, the defendant could not inquire of him further, to ascertain whether, when all the truth, as well as the truth, was told, the allegation in the petition would be shown to be untrue. The testimony in chief, as far as it went, was true. The injury was sustained while an employee was drawing a train between two Iowa points. Standing unchallenged, it established the allegation that would keep the plaintiff in the state court. On the other hand, while true, this was but part of the truth; and if all the truth were made to appear, the plaintiff must go out of court. Suppose a civil suit for damages for assault and battery, and testimony by the plaintiff that the defendant struck him in the face. Would it require a pleading to permit cross-examination attempting to show that, while defendant did strike plaintiff in the face, it was in repelling a murderous assault then being made upon him by the plaintiff? Mr. Wigmore says, in his second volume on Evidence, Sections 1365 to 1368, that the fundamental feature of cross-examination is that a witness, on direct examination, discloses but a part of the necessary facts; that that which remains suppressed or undeveloped may be, for one thing, the remaining and qualifying circumstances of the subject of the testimony, as known.to the witness; that, while this can often be supplied or remedied by calling other witnesses, cross-examination is the better mode; that, for one thing, cross-examination immediately succeeds the direct examination, in point of time, and so the modification produced by the facts extracted is more readily perceived' by the trier; that proving the same facts by new witnesses, after others of the proponent have intervened, may lose this bene*1218fit; and that counsel’s argument at the close might not be able to replace it; By analogy, the rule is involved that, where one party enters into a transaction, the other party may, on cross-examination, develop all of the same transaction.
As I understand it, the only avoidance by the majority is, first, that the cross-examination was rightly refused because it had no bearing on the main issue; that its only purpose was to inject a new issue, in the shape of a pitfall; and that the testimony sought bore on no. more than on which of two proper remedies or court procedure the plaintiff could rely. I have said enough, as it seems to me, to indicate that the purpose was not merely to inject a new issue; that there was no pitfall about it, because the amendment but tendered what the plaintiff was fully aware “might, at any time, be tendered, and what he knew, at all. times, was the truth. It remains but to add that it would seem to be quite immaterial that the cross-examiner sought to show, not that the plaintiff had suffered no injury, or could nowhere recover, but only that his allegations and proof, for the purpose of recovering in the State court, were untrue, and that he must seek his remedy in another forum, and under a different law. It was material for plaintiff to plead and prove as he did do. Though he had such plea and proof, he might still fail of a recovery. Without such plea and proof, no matter how much he was entitled to recover, he could not do so in the suit that he had brought. For the purpose of testing whether cross-examination was proper, anything which, by getting the full truth out of the witness on a point where he had stated but part of the truth, would defeat his right to recover in the suit brought, is just as material and permissible as though the like cross-examination would tend to prove that he had no right to recover at all. That he had the right to go into the state court is no answer. He could recover in the state court by *1219pleading that he was injured in the course of interstate commerce. He did not have the right to invoke one of two remedies the state court could give, by a false plea of what employment he was injured in. It follows defendant was entitled to show, on cross-examination, that such plea was false. To do this would work, as it should, that plaintiff should have no remedy, except such as all of the truth entitled him to..